DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Disposition of Claims
Claims 1, 4-6, 8, 15-19, 21-23, 32, 34, 40-43, and 72-73 were pending.  Claims 2-14, 20, 24-33, 35-39, and 42-71 have been cancelled.  New claims 74-76 are acknowledged and entered.  Amendments to claims 1, 15-19, 21-23, 34, 40-41, and 72-73 are acknowledged and entered.  Claims 1, 15-19, 21-23, 34, 40-41, and 72-76 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2018/0303929 A1, Published 10/25/2018.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 12/17/2020 regarding the previous Office action dated 06/30/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Examiner Initiated Interview
On 1/8/2021 and 01/15/2021, the Examiner contacted Applicants to work on claim amendments that would result in the allowance of the application.  No agreement on claim language was reached after the discussions.

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.) The rejection of Claims 1, 4-6, 8, 15-19, 21-23, 32, 34, and 40-43, 72-73 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific formulations of mRNA-encoding HSV-2 glycoprotein C or D (gC or gD) antigens in KC2-containing liposomes, does not reasonably provide enablement for any immunogenic composition comprising any generically recited cationic liposomes at the ranges claimed (20-60 mol% ionizable cationic lipid, 5-25 mol% neutral lipid, 25-55% mol% cholesterol, and 0.5-1.5 mol%  PEG-modified lipid) withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.) The rejection of Claim 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the cancellation of said claim.


Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.) The rejection of Claim 32 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in light of the cancellation of said claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(New rejection.)  Claims 1, 15-19, 21-23, 34, 40-41, and 72-76 are rejected under 35 U.S.C. 103 as being unpatentable over de Fougerolles et. al. (US20130156849A1, Pub. 06/20/2013; CITED ART OF RECORD; hereafter “de Fougerolles”) in view of Midoux et. al. (Midoux P, et. al. Expert Rev Vaccines. 2015 Feb;14(2):221-34. Epub 2014 Dec 26.; hereafter “Midoux”), Wang et. al. (Wang Y, et. al. Mol Ther. Expert Rev Vaccines. 2014 Nov;13(11):1349-60. Epub 2014 Jul 31.; hereafter “McAllister”.)
The claims are interpreted as being drawn to the following:
Claim 1 is drawn to a composition comprising: a messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame encoding a herpes simplex virus (HSV) polypeptide formulated in a lipid nanoparticle, wherein the lipid nanoparticle comprises 40-50 mol% ionizable cationic lipid, 5-15 mol% neutral lipid, 20-40 mol% cholesterol, and 0.5-3 mol% polyethylene glycol (PEG)-modified lipid, the mRNA polynucleotide is not a self-replicating RNA, and the polypeptide is selected from HSV-2 glycoprotein B and HSV-2 glycoprotein D.
Further limitations on the composition of claim 1 are wherein the RNA polynucleotide comprises a chemical modification (claim 15); wherein the chemical modification is selected from pseudouridine, N1-methylpseudouridine, N1-ethylpseudouridine, 2- thiouridine, 4'-thiouridine, 5-methylcytosine, 5-methyluridine, 2-thio-1-methyl-i-deaza- pseudouridine, 2-thio-1-methyl-pseudouridine, 2-thio-5-aza-uridine, 2-thio-dihydropseudouridine, 2-thio-dihydrouridine, 2-thio-pseudouridine, 4-methoxy-2-thio-pseudouridine, 4-methoxy- pseudouridine, 4-thio-1-methyl-pseudouridine, 4-thio-pseudouridine, 5-aza-uridine, dihydropseudouridine, 5-methoxyuridine and 2'-O-methyl uridine (claim 16); wherein the chemical modification is in the 5-position of the uracil (claim 17); wherein the chemical modification is a N1-methylpseudouridine or N1-ethylpseudouridine (claim 18); wherein at least 80% of the uracil in the open reading frame has a chemical modification (claim 19); wherein 100% of the uracil in the open reading frame has a chemical modification (claim 21); wherein the mRNA polynucleotide further includes a 5' terminal cap (claim 22); wherein the 5' terminal cap is 7mG(5')ppp(5')NlmpNp (claim 23);  wherein the ionizable cationic lipid is selected from 2,2-dilinoleyl-4-dimethylaminoethyl-[1,3]-dioxolane (DLin-KC2- DMA), dilinoleyl-methyl-4-dimethylaminobutyrate (DLin-MC3-DMA), and di((Z)-non-2-en-1-yl) 9-((4-(dimethylamino)butanoyl)oxy)heptadecanedioate (claim 34); wherein the open reading frame is codon-optimized (claim 40); wherein the composition is multivalent (claim 41); wherein the neutral lipid is DSPC and the PEG-modified lipid is PEG-DMG (claim 72);  composition of claim 72, wherein the lipid 
The Prior Art
de Fougerolles teaches cationic lipid nanoparticles (LNPs) for the delivery of modified mRNA, especially wherein the lipid nanoparticle comprises 50 mol% ionizable cationic lipid, 10 mol% DSPC, 38.5 mol% cholesterol, and 1.5 mol% PEG-DMG (entire document; see abstract; reference claims 1, 3-13, 31; ¶[0008][0016][0949][0994][0998][1045][1049][1089][1177]; instant claims 72-73).  de Fougerolles notes the cationic lipid may be selected from DLin-DMA, DLin-D-DMA, DLin-MC3-DMA, DLin-KC2-DMA and DODMA (¶[0006][0034][0047][0380]) and teaches generation of LNPs with these cationic lipids (Example 13 at ¶[0962]; instant claims 34, 73).  de Fougerolles teaches the mRNA would be codon-optimized and distinct from mRNA which may be endogenous to the host, which allows it to more easily be quantitated as compared to endogenous mRNA (¶[1155][1213]; instant claim 40).  de Fougerolles notes that the mRNA may have chemical modifications (¶[0202-0204][0492-0497]) such as pseudouridine, N1-methylpseudouridine, and 2- thiouridine, wherein the uracil may be modified at the N3 or C5 position (Table 153 and Example 98, ¶[0026-0028][1330]; instant claims 15-18).  de Fougerolles notes that a range of 1-100% of the uracil in the mRNA may be modified (¶[0300]; instant claims 19, 21), wherein the mRNA may further comprise a 5' terminal cap (¶[0029-0033]; instant claim 22) such as 7mG(5')ppp(5')NlmpNp (¶[0084]; instant claim 23).  de Fougerolles notes the LNPs may carry two or more antigens (¶[0432]; instant claim 41), such as a peptide from a virus (¶[0434]) to use for vaccination purposes [¶0652]).  

Midoux teaches mRNAs can be formulated in cationic liposomes to be called “lipoplexes” (p. 223, left col., ¶3) and can deliver such things as HIV gag (Table 1; p. 223, ¶4), glycoproteins from another herpesvirus (CMV)(Table 1); or the fusion protein of RSV (p. 226, left col., ¶1).  Midoux teaches that in the near future, vaccines against viral infections can be readily developed using these mRNA+LNP platforms (p. 231, ¶2).  
The delivery of HSV antigens in liposomes was taught in the art, as evidenced by Wang and Baumhof.  Modified mRNA encoding a HSV protein was encapsulated in a liposome and delivered successfully to a host, as taught by Wang (entire document; see abstract.)  In the liposome, chemically modified mRNA encoding for the thymidine kinase protein was delivered to and encoded in target host cells (abstract).  Wang notes the modification of the mRNA increased its stability and prevented the toll-like receptor (TLR) stimulation of the innate immune response often seen with unmodified mRNA (p. 358; right col., ¶2).  Baumhof further teaches about cationic liposomes for the delivery of nucleic acid, such as mRNA, wherein the liposomes encode antigens from HSV (¶[0018-0019][0028-0029][0054][0120][0175][0292-0294]) such as gD, gI, gE, and gB (¶[0294]).
McAllister provides a review of the HSV vaccine art around the time of the instant invention.  McAllister notes both the classic receptor-based entry and endocytic-based entry require the glycoproteins gB and gD (p. 1350, ¶2), and that CD8+ T cell epitopes from gB are required to protect against reactivation in a host (p. 1351, ¶ bridging cols.).  McAllister notes studies utilized gD and gB to elicit protection against primary and recurrent infection (p. 1352, left col., ¶1) as plasmid vaccines (p. 1352, ¶ bridging cols.), that the degree of homology between gD1 and gD2 may provide cross-protection between HSV-1 and HSV-2 (p. 1353, left col., ¶1), and that these glycoproteins were preferentially used in a number of vaccine studies as these two proteins elicited the strongest neutralizing antibody titers to HSV-2 (p. 1353, right col., ¶1)  However, McAllister notes the glycoprotein subunit vaccines with gB and gD had been unsuccessful (p. 1353; right col., ¶1), and that inclusion of additional proteins with these 
Friedman notes that combination glycoprotein vaccines against HSV are desirable, and would include gB, gC, gD, gE, and/or gI (entire document; see abstract; ¶[0220-0228]).  Friedman teaches nucleic acids, such as RNA, that encode said proteins (¶[0154][0226-0228]) that may be delivered in a liposome (¶[0351][0357-0358]).  
Given the teachings of de Fougerolles, one of skill in the art would have a solid knowledge of how to make and use LNPs and how to modify mRNA antigens delivered by said LNPs.  Further, given the direction and guidance provided by de Fougerolles, one of skill in the art would be motivated to try the LNP composition provided for at 50:10:38.5:1.5 molar ratios of cationic lipid:DSPC:cholesterol:PEGylated lipid and attempt to use said LNP to deliver antigens from infectious agents, such as viruses.  Given the motivation and teachings from the art, one of skill in the art would be able to take the teachings of de Fougerolles and apply them to those of Friedman, McAllister, Midoux, Wang, and Baumhof, which collectively render obvious the delivery of viral antigens using cationic LNPs, specifically those from HSV.  Given the teachings of Midoux, one of skill in the art would be motivated to try the LNP platform of de Fougerolles and determine if it could successfully deliver immunogenic material from viruses.  One would have a reasonable expectation of success, given that Wang teaches the delivery of modified mRNA encoding an HSV protein using a liposome.  One of skill in the art would have further motivation to try the platform to deliver notable HSV antigens, such as those highlighted by Friedman, McAllister, and Baumhof, given the teachings from McAllister that noted the failure of the subunit protein platforms and the active investigation into other vaccine delivery platforms.  Given the teachings of Friedman, McAllister, and Baumhof, the delivery of HSV glycoproteins such as gD and gB would be obvious, and given the teachings and guidance from McAllister and Friedman, one of skill in the art would be especially motivated to include additional antigens beyond gD and gB, such as gC, gH, and gI.  Therefore, arriving at the limitations of instant claims 1 and 74-76 would be obvious to a skilled artisan, given what was known in the art at the time of filing.  
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by de Fougerolles in order to deliver modified mRNA encoding HSV glycoproteins in cationic LNPs.  One prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The provisional rejection of Claims 1, 4-6, 8, 15-19, 21-23, 32, 34, 40-43, and 72-73 on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 16/494,130 (reference application) is withdrawn in light of the new rejection set forth below.
(Rejection withdrawn.)  The provisional rejection of Claims 1, 4-6, 8, 15-19, 21-23, 32, 34, 40-43, and 72-73 on the ground of nonstatutory double patenting as being unpatentable over claims 1-90 of copending Application No. 16/608,451 (reference application) is withdrawn in light of the new rejection set forth below. 

(New rejection.)  Claims 1, 15-19, 21-23, 34, 40-41, and 72-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22-26, 29-30, 35, 39-41, and 44-46 of copending Application No. 16/494,130 in view of Benenato et. al. (US20170210698A1, Priority 09/17/2015; hereafter “Benenato”).
Both claims are drawn towards HSV vaccines, wherein said HSV vaccines comprise LNPs delivering RNAs encoding at least one antigenic HSV protein, such as one or more proteins including gB, 
While the ‘618 claims do not specifically teach the delivery of said HSV antigens via LNPs comprising Compound 25, this would be an obvious method of delivery of said RNA, especially given the related teachings of Benenato.  Benenato teaches LNPs for delivering therapeutic RNA, wherein said LNP comprises Compound 25, along with sterols, PEGylated lipids, and phospholipids.  Benenato teaches said therapeutic RNA may be to treat diseases or disorders, such as those arising from infectious diseases (¶[0120][0298]).  
Given the related teachings of Benenato, it would be obvious to modify the claimed invention of ‘618 to use a specific type of LNPs for delivery of the HSV antigenic RNA of ‘618, especially since Benenato teaches the LNPs would include a cationic lipid of Compound 25, a PEG-modified lipid, a sterol and a non-cationic lipid, both of which are present in the instantly claimed invention and the claims of ‘618.  Therefore, the claimed invention of ‘618 in view of Benenato renders obvious the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection.

(New rejection.)  Claims 1, 15-19, 21-23, 34, 40-41, and 72-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-24 of copending Application No. 16/144,394 in view of Friedman et. al. (supra).
Both claimed inventions are drawn towards vaccine compositions comprising LNPs with ionizable cationic lipids, non-cationic lipids, sterols, and PEGylated lipids at similar ratios.  The ‘394 application claims are drawn to the LNP comprising a therapeutic or prophylactic agent encoded from the RNA.  
The instantly claimed invention and the reference claims differ in that the specific RNA antigen is not identified.  However, utilizing an HSV-based RNA antigen such as gB and gD would be an obvious modification to the claimed invention of ‘394, especially in light of the teachings of Friedman.  Friedman notes that combination glycoprotein vaccines against HSV are desirable, and would include gB, gC, gD, gE, and/or gI (entire document; see abstract; ¶[0220-0228]).  Friedman teaches nucleic acids, such as 
Given the related teachings of Friedman, it would be obvious to modify the claimed invention of ‘394 to use a specific type of HSV antigen, especially since Friedman teaches the immunogenic importance of the HSV glycoproteins, such as gB, gC, gD, gE, and gI, and the delivery of multiple antigens through nucleic acids within liposomes.  It would be obvious to a skilled artisan to narrow the RNA therapeutic of ‘394 to that of HSV given the guidance from Friedman.  One of skill in the art, taking the broadly claimed invention of vaccines comprising LNPs with cationic lipids encapsulating antigenic RNA from infectious material would find it routine and common to narrow down the species of the lipids used and the antigen encoded therein.  Therefore, the claimed invention of ‘394 in view of Friedman renders obvious the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection.

(New rejection.)  Claims 1, 15-19, 21-23, 34, 40-41, and 72-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,709,779 in view of Friedman (supra).
Both claimed inventions are drawn towards vaccine compositions comprising LNPs with ionizable cationic lipids, non-cationic lipids, sterols, and PEGylated lipids at similar ratios.  The ‘779 claims are drawn to the LNP comprising a therapeutic or prophylactic agent encoded from the RNA.  
The instantly claimed invention and the reference claims differ in that the specific RNA antigen is not identified.  However, utilizing an HSV-based RNA antigen such as gB and gD would be an obvious modification to the claimed invention of ‘779, especially in light of the teachings of Friedman.  Friedman notes that combination glycoprotein vaccines against HSV are desirable, and would include gB, gC, gD, gE, and/or gI (entire document; see abstract; ¶[0220-0228]).  Friedman teaches nucleic acids, such as RNA, that encode said proteins (¶[0154][0226-0228]) that may be delivered in a liposome (¶[0351][0357-0358]).  
Given the related teachings of Friedman, it would be obvious to modify the claimed invention of ‘779 to use a specific type of HSV antigen, especially since Friedman teaches the immunogenic 

(New rejection – necessitated by amendment.)  Claims 1, 15-19, 21-23, 34, 40-41, and 72-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11-12, 29, 37-39, 41 and 43-44 of copending Application No. 16/036,318 in view of Friedman (supra).
Both claimed inventions are drawn towards vaccine compositions comprising LNPs with ionizable cationic lipids, non-cationic lipids, sterols, and PEGylated lipids at similar ratios.  The ‘318 application claims are drawn to the LNP comprising a therapeutic or prophylactic agent encoded from the RNA.  
The instantly claimed invention and the reference claims differ in that the specific RNA antigen is not identified.  However, utilizing an HSV-based RNA antigen such as gB and gD would be an obvious modification to the claimed invention of ‘318, especially in light of the teachings of Friedman.  Friedman notes that combination glycoprotein vaccines against HSV are desirable, and would include gB, gC, gD, gE, and/or gI (entire document; see abstract; ¶[0220-0228]).  Friedman teaches nucleic acids, such as RNA, that encode said proteins (¶[0154][0226-0228]) that may be delivered in a liposome (¶[0351][0357-0358]).  
Given the related teachings of Friedman, it would be obvious to modify the claimed invention of ‘318 to use a specific type of HSV antigen, especially since Friedman teaches the immunogenic importance of the HSV glycoproteins, such as gB, gC, gD, gE, and gI, and the delivery of multiple antigens through nucleic acids within liposomes.  It would be obvious to a skilled artisan to narrow the RNA therapeutic of ‘318 to that of HSV given the guidance from Friedman.  One of skill in the art, taking the broadly claimed invention of vaccines comprising LNPs with cationic lipids encapsulating antigenic 
This is a provisional nonstatutory double patenting rejection.

(New rejection – necessitated by amendment.)  Claims 1, 15-19, 21-23, 34, 40-41, and 72-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,022,435 in view of Friedman (supra).
Both claimed inventions are drawn towards vaccine compositions comprising LNPs with ionizable cationic lipids, non-cationic lipids, sterols, and PEGylated lipids at similar ratios.  The ‘435 claims are drawn to the LNP comprising a therapeutic or prophylactic agent encoded from the RNA.  
The instantly claimed invention and the reference claims differ in that the specific RNA antigen is not identified.  However, utilizing an HSV-based RNA antigen such as gB and gD would be an obvious modification to the claimed invention of ‘435, especially in light of the teachings of Friedman.  Friedman notes that combination glycoprotein vaccines against HSV are desirable, and would include gB, gC, gD, gE, and/or gI (entire document; see abstract; ¶[0220-0228]).  Friedman teaches nucleic acids, such as RNA, that encode said proteins (¶[0154][0226-0228]) that may be delivered in a liposome (¶[0351][0357-0358]).  
Given the related teachings of Friedman, it would be obvious to modify the claimed invention of ‘435 to use a specific type of HSV antigen, especially since Friedman teaches the immunogenic importance of the HSV glycoproteins, such as gB, gC, gD, gE, and gI, and the delivery of multiple antigens through nucleic acids within liposomes.  It would be obvious to a skilled artisan to narrow the RNA therapeutic of ‘435 to that of HSV given the guidance from Friedman.  One of skill in the art, taking the broadly claimed invention of vaccines comprising LNPs with cationic lipids encapsulating antigenic RNA from infectious material would find it routine and common to narrow down the species of the lipids used and the antigen encoded therein.  Therefore, the claimed invention of ‘435 in view of Friedman renders obvious the instantly claimed invention.

New rejection.)  Claims 1, 15-19, 21-23, 34, 40-41, and 72-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10, 12-13, 15, 17-18, 20, 22, 29, 31, 35-36, and 59 of copending Application No. 16/608,451 (reference application) as evidenced by Davison (Davison AJ.  envelope glycoprotein D [Human alphaherpesvirus 2]. NCBI Reference Sequence: YP_009137218.1.  05/12/2015); 
Schmidt-Chanasit (Schmidt-Chanasit,J. glycoprotein B [Human alphaherpesvirus 2]. GenBank: ADG45118.1. 06/24/2010); 
Swain et. al. (RecName: Full=Envelope glycoprotein C; Flags: Precursor UniProtKB/Swiss-Prot: P06475.1. Rev. 01/07/2015);
Adamiak et. al. (Adamiak B, et. al. glycoprotein E [Human alphaherpesvirus 2]. GenBank: ABU45436.1. Pub. 11/29/2007); and
Hodgman et. al. (Hodgman TC, et. al. RecName: Full=Envelope glycoprotein I; Short=gI; Flags: Precursor. UniProtKB/Swiss-Prot: P06764.1. Rev. 01/10/2015).  While the instant claims and the reference claims are not identical, they are not patentably distinct as both claim sets are drawn towards immunogenic compositions comprising modified mRNA which encodes HSV glycoproteins.  Both are also drawn towards said mRNA being encapsulated in cationic LNPs.  While the instant claims are not drawn towards specific sequences, the sequences for HSV gB, gC, gD, gE, and gI were known in the art, as evidenced by the following GenBank sequences:  
Glycoprotein D (gD) sequence SEQ ID NO:68 is 100% identical to YP_009137218  
Glycoprotein B (gB) sequence SEQ ID NO:66 is 100% identical to ADG45118
Glycoprotein C (gC) sequence SEQ ID NO:67 is 100% identical to P06475
Glycoprotein E (gE) sequence SEQ ID NO:69 is 100% identical to ABU45436
Glycoprotein I (gI) sequence SEQ ID NO:70 is 100% identical to P06764
Therefore, it is the opinion of the Office that the claimed inventions are obvious variants of one another.  
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
The applicant has requested that this provisional rejection be held in abeyance until allowable subject matter is indicated.  For reasons of record, this provisional rejection will be maintained.  Applicant has correctly noted that should this application be found to be in condition for allowance before the co-pending applications 16/494,130 and 16/608,451, that the outstanding double patenting rejection in this application should be withdrawn due to the priority date. 


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below with a brief description of the relevance.
Platforms for the delivery of modified mRNA via cationic lipid nanoparticles were known in the art at the time of filing (see e.g. US20180303925A1, US20150376115A1, US20160151284A1, US20130156849A1, US20150056253A1, US20100130588A1, US20150118183A1).  Using said cationic lipid nanoparticles for delivery of viral antigens had been described for use in viral vaccines, such as with HIV (see e.g. Routy, J. P. et al. Clin. Immunol. 134, 140–147 (2010); Pollard C, et. al. Mol Ther. 2013 Jan;21(1):251-9. Epub 2012 Sep 25.).  Delivery of mRNA encoding HSV proteins in nanoparticles has also been described (US9255126B2)  In the Herpes Simplex Virus (HSV, including HSV-1 and HSV-2) art, glycoprotein D (gD, encoded by US6) and glycoprotein B (gB, encoded by UL27) were known as potent immunogens and were actively studied in various vaccine platforms (See e.g. McClements WL, et. al. Proc Natl Acad Sci U S A. 1996 Oct 15;93(21):11414-20.; Natuk RJ, et. al. J Virol. 2006 May;80(9):4447-57.; US5750114A).  Post-filing art details delivery of modified mRNA encoding HSV glycoproteins via LNPs (See e.g. Egan KP, et. al. PLoS Pathog. 2020 Jul 27;16(7):e1008795.; Awasthi S, et. al. Sci Immunol. 2019 Sep 20;4(39):eaaw7083.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648